Citation Nr: 0527451	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  98-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating (TTR) for 
convalescence under 38 C.F.R. § 4.30 following surgery in 
March 1997 for a right partial medial meniscectomy with 
arthroscopy repair.  

2.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The July 1997 RO 
decision denied a claim for an increased (compensable) 
evaluation for service-connected right knee chondromalacia, 
and the RO denied the claim for a TTR following surgery on 
the right knee in March 1997.  

The Board previously remanded the claims on appeal in October 
2000 and April 2004.  

Although the veteran initially requested Travel Board 
hearing, he subsequently withdrew his request on the day of 
his scheduled hearing in February 2004.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.  

2.  On March 28, 1997, the veteran underwent day surgery for 
the arthroscopic repair of a right partial medial meniscus 
tear with post-operative instructions to walk with the use of 
crutches, weight bearing as tolerated, and to remain house 
bound, findings which approximate severe postoperative 
residuals.  

3.  The veteran's chondromalacia of the right knee is 
characterized by medical evidence indicating a well-healed 
surgical scar and no more than slight impairment due to 
occasional recurrent subluxation or lateral instability, as 
well as X-ray evidence of mild arthritis, with pain on 
motion, mild diffuse tenderness on palpation, and full 
extension of the knee with some limitation of motion of 
flexion to 115 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability evaluation based on the need for convalescence for 
the veteran's service-connected chondromalacia of the right 
knee, following surgery in March 1997, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.30 (2005).  

2.  The criteria for a 10 percent evaluation are more closely 
approximated for chondromalacia of the right knee on account 
of occasional slight impairment, including occasional 
recurrent subluxation or lateral instability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for a separate 10 percent evaluation for 
chondromalacia of the right knee on account of mild arthritis 
with painful and limited range of motion of flexion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims on appeal were denied in an RO decision 
of July 1997, prior to the enactment of VCAA in November 
2000.  The RO provided notice of VCAA in April 2004, per the 
Board's April 2004 Remand request.  This VCAA notice letter 
was issued after the initial RO decision to deny the claims 
on appeal, but prior to the readjudication of the claims in a 
December 2004 supplemental statement of the case (SSOC).  The 
Board finds that any defect with respect to the timing of the 
VCAA notice, as to the claims for increased ratings on 
appeal, was harmless error for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims on appeal because VCAA had not 
been made law at that time.  VCAA notice was, however, 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, prior to the December 
2004 SSOC, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims on 
appeal were readjudicated in the February 2004 SSOC provided 
to the veteran.  The veteran has also been provided with 
every opportunity to submit evidence and argument in support 
of his claims on appeal, and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
argument February 2005, without identifying any additional 
evidence.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 121.  
Therefore, with respect to the timing requirement for the 
VCAA notice as to both claims on appeal, the Board concludes 
that to decide this appeal would not be prejudicial to the 
veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim on appeal.  
See 38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In particular, the 
veteran has denied receiving any treatment regarding either 
of the claims on appeal.  Additionally, the RO afforded the 
veteran VA examinations in May 2000 and in August 2002.  

The record also indicates that the veteran was provided with 
a copy of the July 1997 RO rating decisions setting forth the 
general requirements of applicable law pertaining to evidence 
to support each of the claims on appeal.  The general 
advisement was reiterated in the Statement of the Case (SOC) 
dated in December 1997 and SSOCs dated in September 1998, 
February 2001, October 2002, February 2003 and December 2004.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the claims on appeal. 

Temporary Total Ratings

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. . . 
. Such total rating will be followed by appropriate schedular 
evaluations. . . .

(a) Total ratings will be assigned under this 
section if treatment of a service- connected 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe post operative residuals 
such as . . . the necessity of house confinement. . 
. . continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). 

38 C.F.R. § 4.30.  (Emphasis added).  

The evidence of record shows that the veteran was admitted to 
day surgery on March 28, 1997 for the arthroscopic repair of 
a right partial tear of the medial meniscus.  The surgery and 
post-surgery medical evidence of record shows that the 
veteran tolerated the March 28, 1997 arthroscopic procedure 
well.  After surgery, the right knee dressing was clean and 
dry, and he had excellent pedal pulses.  The veteran 
tolerated fluids well, he denied any pain or discomfort, his 
dressing remained clean and dry, and the veteran was 
discharged a few hours later.  

The discharge summary reflects that the veteran was 
discharged with instruction that he use crutches, weight 
bearing as tolerated, and that he remain "house bound."  
Thus, the March 28, 1997 hospital discharge instructions meet 
the criteria for temporary total rating under 38 C.F.R. 
§ 4.30(a)(2) for severe postoperative residuals necessitating 
"house confinement."  

It is noted that a November 2000 VA examination report 
includes the medical opinion that there is no basis to 
associate the veteran's service-connected chondromalacia of 
the right knee and his 1997 meniscus tear.  However, other 
medical opinion evidence contradicts this opinion.  The 
medical evidence of record shows considerable treatment for a 
service-connected left knee disability.  In February 1998, 
the veteran's VA treating physician noted that the veteran's 
right knee chondromalacia and meniscus tear were both 
symptomatic and that each had been possibly worsened by, 
"overuse of the right knee while the veteran's left knee is 
healing."  A July 1998 VA examiner was of the opinion that 
there was no objective way to determine which right knee 
disorder-chondromalacia or the meniscal tear-was the source 
of the veteran's complaints of right knee pain.  

VA may not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, in these  circumstances, VA is 
obligated to consider the entirety of the impairment in 
ascertaining an appropriate disability level.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it 
is not possible to separate the effects of a service-
connected condition and a non- service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandate that reasonable 
doubt on any issue is to be resolved in the veteran's favor-
with all signs and symptoms attributed to the service-
connected condition).  With application of Mittleider to the 
instant case, the Board finds that the veteran's meniscal 
tear may not be disassociated from his service-connected 
right knee chondromalacia.  

The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 are met.  The veteran was instructed to remain house 
bound with crutches as a residual of his March 1997 right 
knee surgery.  Both the medical evidence and VA law support 
the claim.  

Disability Rating Claims-General Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

It was held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:  

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating under the code or codes will 
be assigned;

(2) where the objectively confirmed limitation of 
motion is not of a sufficient degree to warrant a 
compensable rating under the Code or Codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be applied for each major 
joint or group of minor joints affected, "to be 
combined, not added", and  

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is x-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

Hicks, supra.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks, supra.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under VA General Counsel Opinion, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, it was held that when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Codes 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003.  

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint. VAOPGCPREC 
9-04.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Analysis

VA treatment records, dated from January 1997 through January 
2003, and VA examinations of June 1997, February 1998, July 
1998, and November 2000, show that the veteran's service-
connected right knee disability includes arthritis, with some 
minimal limitation of motion of flexion of the right knee 
joint, pain on motion of the right knee joint, as well as and 
some occasional slight subluxation or lateral instability, 
particularly prior to his right knee surgery in March 1997.  
As detailed below, the objective medical evidence of record 
warrants the assignment of a 10 percent evaluation (as more 
closely approximated) for chondromalacia of the right knee on 
account of occasional slight impairment, including occasional 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257 and Deluca supra, as well as a separate 10 percent 
evaluation for chondromalacia of the right knee on account of 
mild arthritis with painful and limited range of motion under 
5003 and 5260 and 5261.  

X-ray studies from June 1997 to the present show arthritic 
changes in the medial femoral condyle of the right knee, with 
some slight decrease in the medial joint space noted in 
November 2000.  The veteran reports that his right knee is 
regularly painful on use and on motion of the right knee.  
Range of motion testing of the right knee has fluctuated 
slightly, remaining close to full range of motion (0-140 
degrees under 38 C.F.R. § 4.71, Plate II), ranging from 0 
degrees of extension to 110 degrees of flexion on VA 
examination of February 1998, 0 to 115 degrees of motion on 
VA examination in November 2000, and 0 to 120 degrees of 
motion on VA examination in July 1998.  

The veteran's right knee range of motion warrants no more 
than a noncompensable evaluation under Diagnostic Codes 5260 
and 5261, but the documented findings of arthritis and 
instability prior to March 1997 warrant a separate 10 percent 
rating under VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  That is, 
Diagnostic Code 5003 allows for a 10 percent evaluation for 
the veteran's painful arthritis, even though the range of 
motion is, by itself, noncompensable.  See VA General Counsel 
Opinion VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board 
finds that the criteria for a 10 percent evaluation are met 
for the veteran's chondromalacia of the right knee, on 
account of mild arthritis with painful and limited range of 
motion of flexion under Diagnostic Codes 5003 and 5260 
(extension of the right knee is shown to be full under 
Diagnostic Code 5261).  

The Board also finds that the criteria for a 10 percent 
evaluation are more closely approximated for chondromalacia 
of the right knee on account of occasional slight impairment, 
including occasional recurrent subluxation or lateral 
instability, under Diagnostic Code 5257.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The medical evidence 
of record shows some laxity of the right knee, primarily 
prior to the veteran's arthroscopic surgery in March 1997.  
Although VA examinations from July 1998 show no laxity of the 
right knee joint on the particular date of examinations, 
laxity was noted in March 1997, the veteran reports 
occasional laxity-simply not demonstrated on VA examination, 
and the veteran was to undergo additional surgery in February 
2003 for right knee symptomatology.  While laxity is not 
clearly shown on recent VA examinations, such examinations 
represent a snapshot in time-the veteran reports some 
instability of the right knee which is simply not shown at 
the particular time of VA examination.  

The Board findings that the criteria for slight laxity, 
warranting a 10 percent rating under Diagnostic Code 5257, 
are more closely approximated, with application of the 
benefit of the doubt in the veteran's favor.  See 38 U.S.C.A 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

Additional Considerations

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's right knee 
disability present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. The 
Board finds that the two 10 percent schedular evaluations in 
this case are not inadequate.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations for 
his right knee disorder, and his treatment has been 
infrequent.  The veteran has not offered any objective 
evidence of any increased symptoms due to his right knee 
disorder which would render impractical the application of 
the regular schedular standards. Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The medical evidence or record warrants a 10 percent 
evaluation for chondromalacia of the right knee on account of 
slight impairment, including occasional recurrent subluxation 
or lateral instability, and with a separate 10 percent 
evaluation for chondromalacia of the right knee, on account 
of mild arthritis with painful motion and limited range of 
flexion.  


ORDER

The claim for a temporary total disability evaluation based 
on the need for convalescence for the veteran's service-
connected chondromalacia of the right knee, following surgery 
in March 1997, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

The claim for a 10 percent evaluation for chondromalacia of 
the right knee on account of occasional slight impairment, 
including occasional recurrent subluxation or lateral 
instability, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  





The claim for a separate 10 percent evaluation for 
chondromalacia of the right knee on account of mild arthritis 
with painful and limited range of motion of flexion, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


